Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/323,183 MOUNTING BRACKET filed on 5/18/2022.  Claims 1-5 are allowed.  

Election/Restrictions
The applicant has argued with traverse in the reply dated 8/1/2022, that the search would not be burdensome to the examiner.  The arguments are persuasive and the restriction/election is withdrawn.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 1, 3 and 5, the prior art of record does not teach a method for hanging an item on a wall comprising a) attaching a bracket to a back side of the item wherein the bracket has one or more bracket apertures; a mounting aperture; a pinhole opening disposed adjacent to the mounting aperture; wherein the bracket has a longitudinal axis, wherein the longitudinal axis passes through a diameter of the pinhole opening; a set screw disposed in the pinhole opening; unthreading the set screw from the pinhole opening so that a portion of the set screw extends laterally from the bracket and away from the item; holding the item in a desired position against a wall; pressing the item against the wall so that the portion of the set screw creates an impression in the wall; inserting a hanging fastener into the impression in the wall; and placing the hanging fastener within the mounting aperture.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/9/22